Name: Commission Regulation (EC) No 1346/1997 of 24 June 1999 limiting the term of validity of export licences for certain products processed from cereals
 Type: Regulation
 Subject Matter: European Union law;  tariff policy;  foodstuff
 Date Published: nan

 EN Official Journal of the European Communities25. 6. 1999 L 159/45 COMMISSION REGULATION (EC) No 1346/1999 of 24 June 1999 limiting the term of validity of export licences for certain products processed from cereals THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organisation of the market in cereals (1), as last amended by Commission Regulation (EC) No 923/96 (2), and in particular Article 9 thereof, Having regard to Commission Regulation (EC) No 1162/ 95 of 23 May 1995 laying down special detailed rules for the application of the system of import and export licences for cereals and rice (3), as last amended by Regu- lation (EC) No 444/98 (4), and in particular Article 7(1) thereof, Whereas Article 7(1) of Regulation (EC) No 1162/95 fixes the term of validity of export licences, in particular for products processed from maize; whereas that term of validity extends to the end of the fourth month following that of issue of the licence; whereas the term of validity is fixed in accordance with market requirements and the need for sound management; Whereas the current situation on the maize market the makes it desirable to limit the issuing of licences in order to avoid committing quantities from the new marketing year; whereas licences to be issued in forthcoming months must be reserved for exports before the end of August 1999; whereas, to that end, the term of validity of export licences to be issued for execution up to 30 August 1999 must be limited; whereas a temporary derogation should accordingly be introduced to Article 7(1) of Regu- lation (EC) No 1162/95; Whereas, in order to ensure sound management of the market and to prevent speculation, provision should be made for customs export formalities for export licences for products processed from maize to be completed by 30 August 1999 at the latest either as direct exports or exports under the arrangements laid down in Articles 4 and 5 of Council Regulation (EEC) No 565/80 of 4 March 1980 on the advance payment of export refunds in respect of agricultural products (5), as amended by Regulation (EEC) No 2026/83 (6); whereas such limiting of the term of validity of export licences entails a derogation from Articles 27(5) and 28(5) of Commission Regulation (EEC) No 3665/87 of 27 November 1987 laying down common detailed rules for the application of the system of export refunds on agricultural products (7), as last amended by Regulation (EC) No 604/98 (8); Whereas the application of the measures provided for in this Regulation must coincide with its entry into force in order to avoid potential market disturbance; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION: Article 1 1. Notwithstanding Article 7(1) of Regulation (EC) No 1162/95, export licences for products referred to in the Annex applied for from the date of entry into force of this Regulation to 31 August 1999 shall be valid until 31 August 1999 only. 2. Customs export formalities for the above licences must be completed by 31 August 1999 at the latest. That deadline shall also apply to the formalities referred to in Article 30 of Regulation (EEC) No 3665/87 in respect of products placed under the arrangements referred to in Regulation (EEC) No 565/80 under cover of such licences. One of the following shall be entered in Section 22 of the licences: LimitaciÃ ³n establecida en el apartado 2 del artÃ ­culo 1 del Reglamento (CE) no 1346/1999 BegrÃ ¦nsning, jf. artikel 1, stk 2, i forordning (EF) nr. 1346/1999 KÃ ¼rzung der GÃ ¼ltigkeitsdauer gemÃ ¤Ã  Artikel 1 Absatz 2 der Verordnung (EG) Nr. 1346/1999 (1) OJ L 181, 1.7.1992, p. 21. (2) OJ L 126, 24.5.1996, p. 37. (3) OJ L 117, 24.5.1995, p. 2. (6) OJ L 199, 22.7.1983, p. 12. (4) OJ L 56, 25.2.1998, p. 12. (7) OJ L 351, 14.12.1987, p. 1. (5) OJ L 62, 7.3.1980, p. 5. (8) OJ L 80, 18.3.1998, p. 19. EN Official Journal of the European Communities 25. 6. 1999L 159/46 Ã Ã µÃ Ã ¹Ã ¿Ã Ã ¹Ã  µ r ÃÃ ¿Ã ÃÃ Ã ¿Ã ²Ã » ÃÃ µÃ Ã ±Ã ¹ Ã Ã Ã ¿ Ã Ã ¸Ã Ã ¿ 1 ÃÃ ±Ã  Ã ³Ã Ã ±Ã Ã ¿r 2 Ã Ã ¿Ã Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã  µÃ ¿  (Ã Ã ) nr. 1346/1999 Limitation provided for in Article 1 (2) of Regulation (EC) No 1346/1999 Limitation prÃ ©vue Ã larticle 1er paragraphe 2 du rÃ ¨gle- ment (CE) no 1346/1999 Limitazione prevista allarticolo 1, paragrafo 2 del regola- mento (CE) n. 1346/1999 Beperking als bepaald in artikel 1, lid 2, van Verordening (EG) nr. 1346/1999 LimitaÃ §Ã £o estabelecida no n.o 2 do artigo 1.o do Regula- mento (CE) n.o 1346/1999 Asetuksen (EY) N:o 1346/1999 1 artiklan 2 kohdassa sÃ ¤Ã ¤detty rajoitus BegrÃ ¤nsning enligt artikel 1.2 i fÃ ¶rordning (EG) nr 1346/ 1999. Article 2 This Regulation shall enter into force on 25 June 1999. It shall apply to licences applied for from the date of its entry into force. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 June 1999. For the Commission Franz FISCHLER Member of the Commission EN Official Journal of the European Communities25. 6. 1999 L 159/47 CN code Description ANNEX to the Regulation of 24 June 1999 limiting the term of validity of export licences for certain products processed from cereals Products derived from maize, consisting of the following subheadings: 1102 20 Maize flour 1103 13 Maize groats 1103 29 40 Maize pellets 1104 19 50 Rolled or flaked maize 1104 23 Hulled maize 1108 12 00 Maize starch 1108 13 00 Potato starch 2309 10 2309 90 Preparations of a kind used in animal feeding